Judgment, and order granting in part and denying in part plaintiff’s motion for summary judgment and granting in part the cross motion of defendant, Elliott V. Bell, as Superintendent of Banks of the State of New York, as liquidator, etc., for summary judgment, unanimously modified by providing that interest is to be payable on the sum of $112,205.30 from October 29, 1942, and as so modified affirmed, without costs. No opinion. Settle order on notice. Present — Peck, P. J., Glennon, Dore, Cohn and Van Voorhis, JJ. [188 Misc. 346.]